FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50128

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01581-DMS

  v.
                                                 MEMORANDUM *
ZAIRA ELIZABETH CORONEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Zaira Elizabeth Coronel appeals from the 120-month sentence imposed

following her guilty-plea conviction for importation of cocaine, in violation of 21

U.S.C. §§ 952, 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Coronel contends that the district court erred by applying the wrong legal

standard when evaluating whether she was entitled to relief under the safety valve

provision of 18 U.S.C. § 3553(f). The record reflects that the district court applied

the correct legal standard in denying safety valve relief.

      Coronel also contends that the district court erred by failing to provide an

adequate statement of reasons for denying relief and because Coronel made a

good-faith effort to truthfully provide all information and evidence concerning the

offense. The record supports the district court’s determination that Coronel’s

testimony was inconsistent and conflicting. The district court did not clearly err

when it determined that Coronel did not meet her burden of proving by a

preponderance of the evidence that she qualified for safety valve relief. See United

States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th Cir. 2003).

      AFFIRMED.




                                           2                                     11-50128